Title: To George Washington from Benjamin Harrison, 21–24 July 1775
From: Harrison, Benjamin
To: Washington, George

 

Dr General.
Philadelphia July 21st[-24] 1775

I received your very acceptable favor of the 10th Instant by express, your Fatigue and various kinds of trouble I dare say are great, but they are not more than I expected, knowing the People you have to deal with by the sample we have here, the Congress have taken the two Regiments now raising in Conecticut into service, which with Rifle Men and Recruits to your Regiments will I hope make up the number voted by your Council of War, I wish with all my heart your Troops were better and your Stores more compleat, every thing that we can do here to put you in the best posture possible I think you may depend, will be done, I trust you will have a Supply soon of Ammunition, without an accident, you may depend on it—The want of Engineers I fear is not to be supplied in America, some Folks here seemed much displeased at your Report on that head, they affirm there are two very good ones with you, a Colo. Gridley I think is one, I took the liberty to say that they must be mistaken, they were certainly either not in Camp or could not have the Skill they were pleased to say they had, this in my soft way put a stop to any thing more on the Subject, indeed my Friend I do not know what to think of some of these Men, they seem to be exceeding hearty in the Cause, but still wish to keep every thing amongst themselves, Our President is quite of a different Cast, Noble disinterested and Generous to a very great Degree—The Congress have given you the appointment of three Brigade Majors, Mr Trumbull has the Office you proposed for him, the appointment of the Commissary of Artillery, Do of Musters and Quartermaster General are also left to your disposal, nothing is yet done as to the Hospital, but I will bring it on very soon—your Brothers in the Delegation have recommended it to our Convention to send some virginians to the Camp at the Expence of our Colony to learn the Military Art, and I hope you will see them soon—we have given the Commission of first Brigadier to Mr Thomas, as Putnams Commission was delivered, it would perhaps have offended the old Gentleman to have superceded him, the other I hope will still act, the Congress have from your account a high opinion of him, and I dare say will grant any thing in their Power that he

may hereafter require—your hint for a remove of the Congress to some place nearer to you will come on to Morrow, I think it will not answer your Expectations, if we should remove, you shall have the result in the close of this; The Military Chest I hope will be Supply’d soon, they begin to Strike the Bills this Day, so that I hope some may be forwarded to you next Week, what has occasioned the delay in this article I know not without an imitation of the Congress in its slowness is become fashionable—I have had no further account from our Country about the Governor except that he is still at York Town with three Men of War, He, Montague, and Foye, went the other Day by Water to his Farm, and were within three or four Minutes of being all taken by Captain Meridith with 70 Men from Hanover, who are with about 150 from other Counties guarding Williamsburg, from any attempts that he may make with his Boil’d crabs, Meridith says his Intentions were to carry his Lordship to Williamsburg to put him into the Pals. and promise him Protection to convince him and the World that no Injury was intended him, however as he miss’d his stroke I dare say he will be charged with intendg to Murder him—We think the Season too far Advanced to send you any more Men from the Southward, but it seems to be the General opinion to send some Thousands early in the Spring, should this be the case, if I have the Honor of being here you may depend on my care of Mr Johnston, we have an imperfect account of an attack on New York, by some of the over Lake Indians, I hope it is not true, Indeed (betwixt you and I) I give very little Credit to any thing from that Quarter, and wish I could say I had no reason to be Suspicious of those People—We yesterday received dispatches from Georgia, they have come into the Union and have appointed Delegates to the Congress, they have even done more, they with the South Carolinians Armed a Vessel and have taken a Ship with 140 Barrels of Kings Powder which they have divided betwixt them.
23d The Debate about our remove was taken up yesterday, and determined in the Negative, I proposed a Committee, but could not carry it, I think the last Method would have answered your purpose best, but the Gentlemen could not think of parting with the least Particle of their Power; Pendleton left us

Yesterday, all Maryland are gone off this day, and we intend to follow them next Sunday, if nothing material happens betwixt this and then, our going I expect will break up the Congress, indeed I think it high time there was an end of it, we have been too long together.
Edmund Randolph is here and has the greatest desire to be with you, he has beg’d of me to say something in his favor, and that if you can with propriety, you will keep one of the Places now in your Gift for him, he is not able to support himself or he would not ask this of you, you know him as well as I do, he is one of the Cleverest Young Men in America, and if Mr Read should leave you, his place of Secretary can’t be better Supply’d, he will set off for New York in a few days and I beg it as a favor of you to write a line to him, to be left at the Post Office there, till call’d for, this deserving Young Man was in high repute in Virginia, and he fears his Fathers Conduct may tend to lessen him in the Esteem of his Countrymen, he has taken this Method without the advice of his Friends to raise him into Favor, as he is determined on the Thing; I am sure our good old Speaker will be much Obliged for any favor you shew him, applications of this sort I fear will be too frequent, I shall avoid them as much as possible, but I could not refuse it on this Occasion, well knowing that a most valuable Young Man, and one that I love, without some Step of this sort may from the Misconduct of his Parent, be lost to his Country, which now Stands much in need of Men of his Abilities—We have a Report that Robert Mckenzie was killed at Bunkers Hill, is it true, I had a great Friendship for him formerly, but can’t help saying I shall be glad to hear the News confirmed.
24th Nothing New in Congress or from Virginia to Day, I should therefore have closed this without saying more had not an application been made to me to introduce to you Captain Thomas Price of a Company of Rifle Men from Maryland, he comes with a high Character from thence and is looked on as most firmly attached to the cause of America, he has a large Family which he has left merely to forward the Service, the Deputies from that Country are gone home, I have seen a Letter in his favor to Mr Flighman highly Commending him, and as he could not thro’ that Channel get a Recommendation I

have been prevailed on to Introduce him which Liberty I hope you will excuse. I am My Dr Sir your most affect. Servant,

(Sign’d) Benja. Harrison


P:S: We expect to leave this Place next Sunday, I shall yet beg the favor of a line now and then, and shall leave orders with Bradford to forward them, in return you shall be most Minutely informed of every thing going forward in Virginia.

